Citation Nr: 0413046	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  02-17 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from May 1988 to 
May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office located 
in Pittsburgh, Pennsylvania (RO), which denied the 
appellant's claims for service connection for bilateral 
hearing loss and tinnitus.  

By a December 1999 rating decision, the RO denied the 
appellant's claim for service connection for bilateral 
hearing loss on the basis that the claim was not well 
grounded.  However, the Veterans Claims Assistance Act of 
2000 (VCAA) subsequently eliminated the requirement that a 
claim be well grounded.  Thus, the RO reconsidered the 
appellant's claim for service connection for bilateral 
hearing loss under the VCAA and, in the April 2001 rating 
decision, again denied the claim.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

In December 2003, the appellant testified at a 
videoconference hearing before the Board.  At that time, the 
appellant maintained that his current bilateral hearing loss 
and tinnitus were related to in-service noise exposure.  The 
appellant testified that while he was in the U. S. Marine 
Corps, his Military Occupational Specialty (MOS) was as an 
aviation ordinance technician.  He stated that because of his 
MOS, he was exposed to noise while loading bombs, rockets, 
missiles, and guns onto aircrafts while the aircrafts were 
running.  The appellant indicated that during service, his 
hearing started to decrease and he developed ringing in his 
ears.  He reported that following his discharge, he continued 
to experience bilateral hearing loss and ringing in his ears.  
In this regard, the Board notes that the appellant's 
discharge report confirms that while he was in the Marines, 
his MOS was as an aviation ordinance technician.  

In this case, a March 2001 VA examination report contains the 
results from an audiological examination, which indicates 
that the appellant has hearing loss in his right ear, as 
defined in 38 C.F.R. § 3.385 (2003).  Following a review of 
the appellant's audiological test results, the examiner 
stated that the appellant had bilateral mild-to-normal 
sensorineural hearing loss.  However, the examiner did not 
comment on the etiology of the appellant's bilateral hearing 
loss, specifically the etiology of his right ear hearing 
loss.  Therefore, in light of the above, the Board is of the 
opinion that a VA examination, as specified in greater detail 
below, should be performed in order to determine whether the 
appellant's hearing loss is related to service or was due, in 
whole or in part, to acoustic trauma sustained while in 
service.  In addition, in regard to the appellant's claim for 
service connection for tinnitus, the Board notes that while 
the medical evidence of record does not reflect that the 
appellant has been diagnosed with tinnitus (in the 
appellant's March 2001 VA audiological examination, although 
the appellant reported that he was currently experiencing 
tinnitus, nevertheless, following the audiological 
examination, no medical diagnosis of tinnitus was provided), 
the Board has determined that, given the nature of his claim, 
and the assertions made at his December 2003 video conference 
hearing that his current tinnitus was related to in-service 
noise exposure, a VA examination is necessary to offer an 
opinion as to the nature and etiology of the appellant's 
claimed tinnitus.   

The Board further notes that the appellant's service medical 
records are not of record.  In this regard, the Board 
observes that although the appellant has submitted copies of 
some of his service medical records, including copies of 
audiometric evaluations, dated in May 1988, July 1989, and 
March 1992, nevertheless, the appellant's complete service 
medical records are not of record.  The Board notes that 
while it appears that the RO has attempted to locate the 
appellant's service medical records with the National 
Personnel Records Center (NPRC), there is no definitive 
written documentation from the NPRC as to whether the agency 
retains copies of any of the appellant's service medical 
records.  

Additionally, the Board observes that it also appears that a 
March 2002 VA audiological examination report has not been 
associated with the claims file.  In this regard, the Board 
notes that outpatient treatment records from the Altoona VA 
Medical Center (VAMC), from March 2001 to June 2002, show 
that in March 2002, it was reported that the appellant was 
seen at that time for a VA audiological evaluation.  However, 
the evidence of record is negative for any March 2002 VA 
audiological examination report.  Thus, as additional action 
by the RO may be helpful in either obtaining such putative 
records, or documented information that the appellant's 
service medical records and/or VA medical records cannot be 
obtained, the Board finds that further development in this 
regard is warranted.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see generally Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992).       

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
bilateral hearing loss and/or tinnitus at 
any time following military service.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the March 2002 VA audiological 
examination report referred to in the 
Altoona VAMC outpatient treatment 
records, from March 2001 to June 2002.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claims.  
The appellant and his representative must 
then be given an opportunity to respond.

2.  The RO should also contact the NPRC 
in St. Louis, Missouri, or any other 
appropriate agency, and request the 
appellant's service medical records from 
his period of active military service, 
from May 1988 to May 1992.  Any records 
or information obtained must be made part 
of the claims folder.  If records are 
unavailable from any sources, a written 
negative reply should be obtained and 
associated with the claims file.   

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA 
audiological examination to determine if 
he currently has any hearing loss or 
tinnitus attributable to military 
service.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
copies of the appellant's in-service 
audiometric evaluations, dated in May 
1988, July 1989, and March 1992.  The 
examiner is also requested to review the 
appellant's VA audiological examination 
reports, dated in March and October 2001.  
All necessary special studies or tests, 
to specifically include audiometric 
studies, are to be accomplished.  It is 
requested that the examiner obtain a 
detailed history of the appellant's in-
service and post-service noise exposure.      

After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any hearing loss or 
tinnitus is related to the appellant's 
period of active military service.  The 
examiner should specifically address the 
question of whether any degree of hearing 
loss or tinnitus began as a result of in-
service noise exposure, to include in-
service noise exposure due to the 
appellant's MOS as an aviation ordinance 
technician.  If no disability is found, 
or no link to military service is found, 
such findings and conclusions should be 
affirmatively stated.  The rationale for 
the examiner's opinions should be set 
forth in detail.  The report prepared 
should be typed.   

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.


5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

6.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


